UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7622



EPHRAIN RELIFORD, JR.,

                                           Petitioner - Appellant,

          versus


MICHAEL MOORE, Director; CHARLES M. CONDON,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-98-142-3-17BC)


Submitted:   February 6, 2003          Decided:     February 14, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ephrain Reliford, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ehrain Reliford, Jr., appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion to reconsider its order

denying relief on his petition filed under 28 U.S.C. § 2254

(2000).*   We review the denial of a Rule 60(b) motion for abuse of

discretion.   NOW v. Operation Rescue, 47 F.3d 667, 669 (4th Cir.

1995). Because Reliford’s motion stated no viable ground for relief

under the rule, we find no abuse of discretion.    Accordingly, we

affirm the order of the district court.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       We note that we lack jurisdiction to review the underlying
order denying Reliford’s § 2255 motion because Reliford did not
appeal the order within sixty days of its entry, see Fed. R. App.
P. 4(a)(1)(B); Panhorst v. United States, 241 F.3d 367, 370 (4th
Cir. 2001), and Reliford’s 60(b) motion did not toll the time for
filing an appeal.    See Browder v. Director, Illinois Dep’t of
Corr., 434 U.S. 257, 263 n.7 (1978).


                                 2